Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Instant application is a continuation of Application No. 16/240526, now U.S. Patent 11,030,297. In a preliminary amendment dated 06/29/2021, claims 1-20 have been newly added. Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,030,297. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
11,030,297
Claim 1 A method comprising:
receiving a first request to grant a user one or more permissions associated with a service account;


causing, based on the first request, a first record to be created on a first distributed ledger associated with an account holder, wherein the first record comprises an indication of a user device associated with the user;
causing, based on the first request, a second record to be created on a second distributed ledger associated with the user and different than the first distributed ledger, wherein the second record comprises an indication of the one or more permissions;
receiving, from the user device, a second request to access a function associated with the one or more permissions; and 


accessing, based on the second request, the first record and the second record; and
granting, based on the accessing the first record and the second record, the user device access to the function.
1. A method comprising:
receiving, from a first user device associated with an account holder of a service account, a first request to grant a user one or more permissions associated with the service account;
causing, based on the first request, a first record to be created on a first distributed ledger associated with the account holder, wherein the first record comprises an indication of a second user device associated with the user;
causing, based on the first request, a second record to be created on a second distributed ledger associated with the user and different than the first distributed ledger, wherein the second record comprises an indication of the one or more permissions;
receiving, from the second user device, a second request to access a function associated with the one or more permissions; and
accessing, based on the second request, the first record and the second record; and
granting, based on the accessing the first record and the second record, the second user device access to the function.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 10 + 3
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 10 + 1
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 14
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20



Claim 1-20 of U.S. Patent No. 11,030,297 contain every element of claims 1-10, 12-13 and 15-20 of the instant application and as such anticipate claim of the instant application.
For claims 11 and 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of claims 1-20 U.S. Patent No. 11,030,297 to create the claimed limitations. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of granting permissions to user devices using distributed ledgers.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438